Dallinger, Judge:
This collector’s appeal to reappraisement involved the question of the dutiable value of a certain armature which was part of the equipment of a carnival company. It was exported from Canada in March 1938, and was entered at the port of Buffalo at a value of $20 and appraised as entered.
At the hearing held before me at Buffalo on February 28, 1939, the Government offered in evidence the testimony of Bertram J. Kelly, customs clerk in the employ of the Rahway Express Agency, a customs brokerage concern which acted for R. T. Jones, the ultimate consignee. He testified that he made the entry herein; that R. T. Jones of North Warren, Pa., was the ultimate consignee; that he wrote said Jones on March 22, 1938, and received in reply a letter signed by the latter. The letter was admitted in evidence as Exhibit 1 and reads as follows:
North Warren, Pa. 3/25" "38.
J. B. Kelly,
Customs Dep’t Ry. Express Agency,
BufEalo, N. Y.
In answer to your letter of the 22nd. Regarding the Express shipment of the Armature. While playing near Winnipeg The Armature played out on one of the lighting plants so we sent it in to Towson Auto Electric, 304 Edmonton Street, Winnipeg to have same rewound. The Cost of the rewinding was $50.00 but he did not get it rewound untill the show got back in the states. So at First we intended to leave the Armature untill following spring and have same shipped on to us. but as we did not go back to Canada with the show We ordered the Armature expressed to Toronto during the Toronto Exposition. As I intended to go to Toronto to The Exposition which I did not do.
I figured on picking it up and bringing it back with me which would save a lot of Red Tape, that is how it came to be shipped to Toronto. The armature is out of a second hand Light Plant that Cost less than $200.00
Very Truly Yours,
R. T. Jones.
% Cooper Bros. Shows,

No-Warren, Pa.

Upon this record it is evident that while the Government has proved that the appraised value of the merchandise herein was erroneous and that, therefore, the presumption of its correctness was overcome, nevertheless it has failed to prove precisely what was the value of the repaired armature at the time of its importation. In the circumstances I am therefore constrained to hold that the dutiable value of the merchandise is the entered and appraised value thereof.
Judgment will be rendered accordingly.